PER CURIAM.
We grant petitioner’s petition for certio-rari review of an order of the circuit court acting in its appellate capacity which dismissed petitioner’s appeal. We quash the circuit court’s order of dismissal and direct the circuit court to reinstate petitioner’s appeal. See Estate of Zimbrick, 453 So.2d 1155 (Fla. 4th DCA 1984).
We deny certiorari review of the circuit court’s order denying reinstatement of the petitioner’s appeal as moot and we deny the petition as it relates to the circuit court's denial of petitioner’s motion to consolidate appeals.
CERTIORARI GRANTED IN PART and DENIED IN PART.
HERSEY, C.J., and DELL and WALDEN, JJ., concur.